629 So.2d 799 (1993)
Willie Charles RYANS, alias
v.
STATE.
CR 91-1611.
Court of Criminal Appeals of Alabama.
July 9, 1993.
Rehearing Denied September 3, 1993.
Certiorari Denied October 15, 1993.
Michael J. Cartee, Tuscaloosa, for appellant.
James H. Evans, Atty. Gen., and Beth Hughes, Asst. Atty. Gen., for appellee.
Alabama Supreme Court 1921861.
BOWEN, Presiding Judge.
Sometime during the early morning of December 23, 1989, on Highway 69 in Tuscaloosa County, the automobile occupied by Willie Charles Ryans, Joseph Bondman, and Murray Bondman struck a telephone pole. Joseph Bondman died as a result of this collision and Murray Bondman was seriously injured. Ryans, the appellant, was convicted of vehicular homicide in the death of Joseph Bondman and was sentenced to five years' imprisonment. He was convicted of assault in the third degree in connection with the injuries sustained by Murray Bondman and was sentenced to 12 months in the county jail. On this appeal from those convictions, the appellant contends that there is no evidence that he was driving his car at the time of the collision and that, therefore, the evidence does not support the verdict of the jury.
This issue has not been preserved for appellate review because the question of the sufficiency of the evidence was never presented to the trial court. There was no motion for a judgment of acquittal and there was no other motion, objection, or request seeking similar relief. Gammon v. State, 255 Ala. 109, 110, 50 So.2d 273, 274 (1951). Compare Ex parte Johnson, 620 So.2d 665 (Ala. 1993) (the ground that the State has failed to prove a prima facie case is adequate to preserve for review the claimed insufficiency of the evidence concerning a critical element of the offense). See also Ex parte Maxwell, 439 So.2d 715, 717 (Ala.1983); Carroll v. State, 468 So.2d 186, 189 n. 3 (Ala.Cr.App. 1985).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.